Lord, J.
It is apparent that the presiding judge in this case ruled, as matter of law, that, upon the face of the license, the tract upon which the plaintiff had a right to plant oysters was not defined by metes and bounds. But this cannot appear by the mere reading of a paper which professes to define the tract by metes and bounds. It may be that, when all the facts appear, it will be obvious that the lines given describe no enclosure. The court cannot see where the southwest corner of Edmund Arnold’s land is; nor can it see either the channel or the Parker Weaver farní; nor whether the channel and the Parker Weaver farm are so situated in relation to each other that the language of the description must necessarily import two lines or one; nor whether Stony Point is of itself such a monument and extending such a length as, taken in connection with the other lines and monuments named, does define such a tract of land as may properly be granted by license to an individual, on which to plant oysters. From the reading of the license, it cannot be said that it does describe such a tract of land, nor can it be said that it does not. The case must therefore be sent for trial to a jury; and the evidence will then be such that perhaps the court can say that a tract is described by the evidence, or may say *299that such tract is not described; or it may be a question of fact for the jury to decide, under proper instructions from the court, whether such a tract be or be not described.

New trial ordered.